


EXHIBIT 10.3
EXECUTION COPY


GUARANTY


THIS GUARANTY (this “Guaranty”) is made as of March 17, 2014 by WALTER
INVESTMENT MANAGEMENT CORP., a Maryland Corporation (“Guarantor”), for the
benefit of FANNIE MAE, a corporation chartered under the laws of the United
States (“Fannie Mae”).


BACKGROUND


A.    Green Tree Servicing LLC, a Delaware limited liability company
(“Subsidiary”) has entered into a Mortgage Selling and Servicing Contract with
Fannie Mae (as amended from time to time, “Subsidiary’s MSSC”), effective as of
March 23, 2005, as subsequently amended by the related Addendum dated as of
April 4, 2012 establishing Subsidiary as an approved seller and servicer of
mortgage loans and participation interests and providing the terms and
conditions of the sale to and servicing of mortgage loans for, Fannie Mae.
    
B.    Guarantor indirectly owns 100% of the membership interests of Subsidiary,
and as such, Guarantor will receive a direct and material economic benefit from
Subsidiary’s MSSC and the transactions contemplated thereby.


C.    Subsidiary is party to and bound by various agreements with Fannie Mae,
including, without limitation, the MSSC and the Fannie Mae Selling and Servicing
Guides (as amended or supplemented from time to time, the “Selling Guide” and
the “Servicing Guide”; together, the “Guides,” which term shall include anything
that, in whole or in part, supersedes or is substituted for the Guides; the
MSSC, the Guides and all other agreements with Fannie Mae to which the
Subsidiary is a party or bound by now or hereafter in effect are referred to
herein as the “Fannie Mae Contracts”);


D.    Citimortgage, Inc. and Everbank have requested approval from Fannie Mae to
transfer the servicing of certain loans to the Subsidiary and it is a condition
to Fannie Mae’s consent to those servicing transfers that Guarantor enter into
this Agreement; and


NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, Guarantor agrees as follows:




1.Unconditional Guaranty of Performance and Payment.


(a)Guarantor unconditionally, irrevocably and absolutely guarantees to Fannie
Mae, as primary obligor and not merely as a surety, the prompt performance and
punctual payment (whether at stated maturity, by acceleration or otherwise) of
all Servicing Obligations (as hereinafter defined) required to be performed or
paid by Subsidiary under Subsidiary’s Fannie Mae Contracts relating to any
mortgage loans or participation interests that Subsidiary services or has
serviced for, or on behalf of, Fannie Mae, including, without limitation,
interest, fees, penalties, fines, costs and expenses (including attorneys’ fees)
accruing on such obligations after the commencement, whether voluntary or
involuntary, of a bankruptcy, reorganization, liquidation or other similar
federal or state law proceeding by or against Subsidiary, without regard to
whether or not such interest, fees, penalties, fines, costs and expenses are
allowed claims in such proceeding (collectively, “Subsidiary’s Obligations”).
“Servicing Obligations” include all servicing responsibilities, obligations,
covenants, representations and warranties made or assumed with respect to any
loan Subsidiary has serviced or is servicing on behalf of Fannie Mae, including,
but not limited to, requirements relating to day-to-day loan administration
activities, reporting and remitting, and foreclosure and loss mitigation
activities. This Guaranty is a continuing guarantee of the performance and
payment of Subsidiary’s Obligations. For the avoidance of doubt, “Servicing
Obligations” shall not include Subsidiary’s obligations relating to the selling
representations and warranties made or assumed by Subsidiary in connection with
the sale and/or securitization of mortgage loans to and/or by Fannie Mae under
the Fannie Mae Contracts; however, “Servicing Obligations” shall include selling
representation and warranties Subsidiary has assumed, or may, subsequent to the
execution of this Guaranty, have assumed in connection with Subsidiary’s
purchase of servicing rights related to mortgage loans owned, guaranteed or
securitized by Fannie Mae. Without limiting the generality of the foregoing, as
part of Guarantor’s guarantee of the performance of Subsidiary’s Obligations,
Guarantor shall take all actions required to ensure that Subsidiary is in
compliance at all times with all requirements under Fannie Mae Contracts
relating to Subsidiary’s capital, net worth, liquidity, and all other
eligibility requirements set forth in the Fannie Mae Contracts.


(b)This is a guaranty of performance and payment and not of collection.
Guarantor shall discharge forthwith on written demand by Fannie Mae, and at no
cost to Fannie Mae, all of Subsidiary’s Obligations, whenever arising. Fannie
Mae, in its sole discretion, may make demand under this Guaranty, at one or more
times and from time to time, of all or any part of the obligations of Guarantor
hereunder.


(c)    Guarantor agrees to promptly pay to Fannie Mae all costs and
out-of-pocket expenses, including, without limitation, court costs and expenses
and the reasonable fees and disbursements of legal counsel, incurred by or on
behalf of Fannie Mae arising from or in connection with the negotiation and
execution of this Guaranty, any enforcement of Guarantor’s obligations under
this Guaranty or the protection, assertion or enforcement of Fannie Mae’s rights
or remedies under this Guaranty or the Fannie Mae Contract. The agreement
contained in this Section 1(c) shall survive the termination of this Guaranty.


(d)    Guarantor agrees to indemnify Fannie Mae and hold Fannie Mae harmless
from and against all losses, damages, judgments, claims, legal actions, and
legal fees that are based on, or result from, the Subsidiary’s failure or
alleged failure to satisfy its Servicing Obligations for mortgage loans or MBS
pools it services for Fannie Mae under the provisions of the Fannie Mae
Contract. The agreement contained in this Section 1(d) shall survive the
termination of this Guaranty.


(e)All payments to be made hereunder by Guarantor shall be made in lawful money
of the United States of America at the time of payment, shall be made in
immediately available funds, and shall be made without any deduction (whether
for taxes or otherwise) or offset whatsoever.


2.Primary Guaranty. The obligations of Guarantor hereunder shall be promptly
performed and paid without demand on Subsidiary and shall be unaffected by (a)
the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Guaranty, the Fannie Mae Contract or any other agreement,
document or instrument to which Guarantor and/or Subsidiary is or may become a
party, (b) the insolvency or financial condition of Guarantor and/or Subsidiary,
(c) the existence, value or condition of, or failure to perfect any security
interest or lien against, any collateral for Subsidiary’s Obligations or any
action, or the absence of any action, by Fannie Mae in respect thereof
(including, without limitation, the release of any such security interest or
lien), (d) any act or omission that, but for this Section 2, could or might act
as a release, discharge or modification of the obligations of Guarantor
hereunder, or (e) any other action or circumstance that might otherwise
constitute a legal or equitable discharge or defense of a surety or a guarantor.


3.Waivers and Acknowledgements by Guarantor.


(a)    Guarantor hereby waives the benefit of all principles or provisions of
law, statutory or otherwise, which are or might be in conflict with the terms of
this Guaranty.


(b)    Without limiting the generality of Section 2 or Section 3(a) above,
Guarantor hereby waives, to the extent permitted by applicable law:


(i)diligence, presentment, demand of payment, protest and all notices (whether
for non-payment, protest, acceptance, maturity, acceleration, extension of time,
change in nature or form of Subsidiary’s Obligations, acceptance of further
security, release of security, composition or agreement arrived at as to the
amount of, or the terms of, any of Subsidiary’s Obligations, notice of adverse
change in Subsidiary’s financial condition or any other fact, circumstance or
action, whether or not it might increase the risk to Guarantor, or otherwise);


(ii)any defense of the statute of limitations (which is six (6) years in
duration or shorter) in any action against Guarantor under this Guaranty;


(iii)notice of acceptance of this Guaranty and of the incurring by Guarantor of
any of its obligations hereunder;


(iv)all demands whatsoever; and


(v)all rights and remedies to require Fannie Mae to:


(1) proceed against Subsidiary (or any other person or entity);


(2) proceed against or exhaust any collateral held by Fannie Mae to secure the
performance or payment of any of Subsidiary’s Obligations; or


(3) pursue any other remedy, whether at law or in equity, it may now or
hereafter have against Subsidiary (or any other person or entity), including,
but not limited to, any rights to an “election of remedies” or marshalling of
assets.


4.Reinstatement. If for any reason at any time performance and/or payment of
Subsidiary’s Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by
Fannie Mae, whether as a “voidable preference”, “fraudulent conveyance”, or
otherwise, then (i) such amounts shall not constitute a release of liability of
Guarantor hereunder and Guarantor agrees to promptly perform and/or pay such
obligations to Fannie Mae on demand, and (ii) any prior release or discharge
from the terms of this Guaranty given to Guarantor by Fannie Mae shall be
without effect, and this Guaranty shall remain in full force and effect.


5.[Reserved]


6.Subrogation. Until all of Subsidiary’s Obligations have been indefeasibly
performed and/or paid in full in cash to Fannie Mae and this Guaranty has been
terminated as provided hereinafter, Guarantor expressly and irrevocably waives
any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off or to any other rights
that could accrue to a surety against a principal, to a guarantor against a
principal, to a guarantor against a maker or obligor, to an accommodation party
against the party accommodated, to a holder or transferee against a maker, or to
the holder of any claim against any person or entity, that Guarantor may have or
hereafter acquire against Subsidiary.


7.Representations and Warranties.


(a)Guarantor hereby represents and warrants the following to Fannie Mae, each
and all of which shall survive the execution and delivery of this Guaranty:


(i)This Guaranty has been duly authorized, executed and delivered, and is a
valid and legally binding agreement, enforceable against Guarantor in accordance
with its terms. The execution, delivery and performance of this Guaranty does
not and will not (1) violate (a) any provision of any law or regulation, (b) any
order of any court or governmental agency, (c) any agreement of any kind to
which Guarantor is a party, or by which Guarantor is bound, or (d) Guarantor’s
charter or by-laws, the breach or violation of which would affect or limit
Guarantor’s performance under or compliance with any terms of this Guaranty; (2)
conflict with or result in the breach of, or constitute a default under, or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which Guarantor is a party or by which Guarantor or any of its property is
bound; and/or (3) result in the creation or imposition of any security interest
or lien upon any of the property or assets of Guarantor;


(ii)Each consent, approval or authorization of any kind required to be obtained
by Guarantor in connection with the execution and delivery of this Guaranty or
the performance of its obligations hereunder has been duly obtained and is in
full force and effect;


(iii)There are no investigations, actions, suits or proceedings pending, or to
the knowledge of Guarantor (following due and diligent inquiry) threatened
against Guarantor, in any court or before any federal, state, municipal or other
governmental department or commission, board, bureau, agency or instrumentality,
or before any arbitrator or other tribunal that, if adversely determined, will
materially and adversely affect Guarantor’s business or financial condition or
results of operations or the validity and enforceability of this Guaranty or
Guarantor’s ability to perform its obligations hereunder;


(iv)The execution of this Guaranty has been (1) specifically approved by the
Board of Directors of Guarantor and such approval is reflected in the minutes of
the meetings of such Board of Directors, or (2) approved by an officer of
Guarantor who was duly authorized by the Board of Directors to enter into
transactions of the type set forth in this Guaranty and such authorization is
reflected in the minutes of the Board of Directors’ meetings. This Guaranty
constitutes the “written agreement” of Guarantor and Guarantor shall
continuously maintain all components of such “written agreement” as an official
record of Guarantor or of any successor thereto; and


(v)Guarantor’s obligations hereunder are not subject to any offsets or defenses.


Guarantor shall deliver to Fannie Mae an executed opinion of counsel in the form
attached hereto as Addendum “A” contemporaneously with the execution and
delivery of this Guaranty.


8.Notices. Any demand, notice or other communication required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered personally or by recognized overnight national courier service or
if sent by registered or certified mail, return receipt requested, first class
postage prepaid, addressed to the applicable party at the address for notices
set forth in this Section 8. Any demand, notice or other communication so given
shall be deemed to have been received at the time the notice is delivered to
such address.


Guarantor:    Walter Investment Management Corp.
3000 Bayport Drive, Suite 1100
Tampa, FL 33607
Fax: 213-281-5635
Attention: General Counsel


Fannie Mae:    Fannie Mae
3900 Wisconsin Avenue, NW
Washington, D.C. 20016
Attention: Vice President, Single Family Operations


With a copy to:    Fannie Mae
3900 Wisconsin Avenue, NW
Washington, D.C. 20016
Attention: General Counsel
        


9.GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE. THE VALIDITY OF THIS
GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF
GUARANTOR AND FANNIE MAE, SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. GUARANTOR
HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS
GUARANTY SHALL BE TRIED AND DETERMINED ONLY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, OR, AT THE SOLE OPTION OF FANNIE MAE, IN
ANY OTHER COURT IN WHICH FANNIE MAE SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.


10.WAIVER OF JURY TRIAL. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER
OR WITH RESPECT TO THIS GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE DEALINGS OF GUARANTOR AND FANNIE MAE WITH RESPECT TO THIS
GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.
GUARANTOR HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT FANNIE MAE
MAY FILE A COPY OF THIS SECTION 10 WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN
EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.


11.Further Assurances. Guarantor agrees, at any time and from time to time, upon
written request by Fannie Mae to promptly take, or cause to be taken, any action
and to execute and deliver any additional documents that, in the sole discretion
of Fannie Mae, may be necessary in order to assure to Fannie Mae the full
benefits of this Guaranty, in each case at the sole cost and expense of
Guarantor.


12.Amendments; Termination; Delays; Rights Cumulative; Termination. Neither this
Guaranty nor any term or provision hereof may be modified, amended, changed,
waived or discharged, except by an instrument in writing signed by Fannie Mae
and Guarantor expressly referring to this Guaranty and to the provision so
modified, amended, changed, waived or discharged. No such waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent to
such obligation. No course of dealing or delay or omission on the part of Fannie
Mae in exercising any right, power or remedy under this Guaranty, the Fannie Mae
Contract or applicable law shall operate as a waiver thereof or otherwise be
prejudicial thereto, nor shall any single or partial exercise of any right,
power or remedy preclude any other or future exercise thereof or the exercise of
any other right, power or remedy. The rights, powers and remedies hereunder
provided to Fannie Mae are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights, powers and remedies provided
at law or in equity. This Guaranty may not be terminated prior to Guarantor’s
full and complete performance and indefeasible payment of all of Subsidiary’s
Obligations, and then only to the extent of such performance and payment.


13.Severability. Fannie Mae is relying and is entitled to rely upon each and all
of the provisions of this Guaranty; and accordingly, if any provision or
provisions of this agreement should be held to be invalid or ineffective, then
all other provisions shall continue in full force and effect.


14.References to Guaranty. References to this “Guaranty” shall mean this
Guaranty, including all amendments, modifications and supplements and any
annexes, exhibits and schedules to any of the foregoing, and shall refer to this
Guaranty as the same may be in effect at the time such reference becomes
operative.


15.Successors and Assigns. This Guaranty shall be binding upon Guarantor, its
successors (including a debtor-in-possession on behalf of Guarantor) and
assigns, and shall inure to the benefit of Fannie Mae and its successors,
endorsees, transferees and assigns; provided, however, Guarantor shall not
assign this Guaranty or delegate any of its obligations hereunder without Fannie
Mae’s prior written consent. Any assignment or delegation without the prior
written consent of Fannie Mae shall be absolutely void. In the event of any
assignment or other transfer of rights by Fannie Mae, the rights and benefits
herein conferred upon Fannie Mae shall automatically extend to and be vested in
such assignee or other transferee.


16.Entire Agreement. This Guaranty constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof superseding all other
discussions, promises, representations, warranties, agreements and
understandings, whether written or oral, relating to a guaranty by Guarantor of
the obligations under the Fannie Mae Contract. Nothing herein contained shall
impair, as between Subsidiary and Fannie Mae, the obligations of Subsidiary
under the Fannie Mae Contract.


17.Construction; Headings. This Guaranty has been reviewed by Guarantor and its
counsel, and shall be construed and interpreted neither against nor in favor of
either Fannie Mae or Guarantor but rather in accordance with the fair meaning
thereof. The headings in this Guaranty are for convenience or reference only and
shall not be construed in any way to limit or define the content, scope or
intent of the provisions hereof.


18.Financial Statements. Within 90 days after the end of each fiscal year,
Guarantor shall submit copies of its audited, consolidated financial statements
prepared in accordance with generally accepted accounting principles to Fannie
Mae at the following address:


Fannie Mae
Attn: Counterparty Risk Monitoring Unit
One South Wacker Drive, Suite 1400
Chicago, IL 60606


Guarantor shall cause Subsidiary to continue to submit to Fannie Mae its
financial statements and reports, as required by Subsidiary’s MSSC and the
Fannie Mae Selling and Servicing Guides, as each may be modified, supplemented
or amended from time to time.


Subject to a mutually acceptable non-disclosure agreement, Guarantor shall
submit copies of unaudited financial information (to the extent available) to
Fannie Mae at the address above upon request by Fannie Mae.


[Signature Page to follow]


IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned to
be effective as of the date first above written.


                        


WALTER INVESTMENT MANAGEMENT CORP.


By: ______________________________
Name: ____________________________
Title: _____________________________




ADDENDUM “A” TO GUARANTY


Date:




Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, D.C. 20016
Attention:     Vice President & Deputy General Counsel
Single Family Marketing and Customer Management


Ladies and Gentlemen:


We have acted as counsel to ____________________, a _________________
(“Guarantor”), in connection with the execution by Guarantor of that certain
Guaranty (the “Guaranty”) by Guarantor for the benefit of Fannie Mae, dated as
of _____________ 1, 20____. This opinion is being given pursuant to Section 7 of
the Guaranty.


We have examined the following documents:


(a)    the Guaranty, and


(b)    such corporate records of Guarantor, documents and matters as we have
deemed necessary and appropriate to render the opinion set forth in this letter.


In reaching the opinions set forth below, we have assumed the following: (i) the
genuineness of all signatures, other than that of the officer of Guarantor
executing the Guaranty, and (ii) the authenticity of all documents submitted to
us as originals, and the conformity with the originals (and the authenticity) of
all documents submitted to us as copies.


Based upon our review of the foregoing documents, and subject to the assumptions
set forth herein, it is our opinion that, as of the date of this opinion letter:


1.    The execution and delivery of the Guaranty by Guarantor has been duly and
validly authorized by all necessary action on the part of Guarantor.


2.    The Guaranty has been duly and validly executed by Guarantor, and
constitutes a legal, valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as such enforceability
may be subject to the effect of any applicable bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar law affecting creditors’ rights generally
and to the effect of general principles of equity.


The opinions expressed in this letter are for the exclusive reliance of Fannie
Mae and its successors, endorsees, transferees and assigns.


Sincerely,



-1-